 Case 2:20-cv-00021-LGW-BWC Document 15 Filed 06/01/20 Page 1 of 1
                                                                                     FILED
                                                                          John E. Triplett, Acting Clerk
                                                                           United States District Court

                                                                       By CAsbell at 3:58 pm, Jun 01, 2020


            In the United States District Court
            for the Southern District of Georgia
                    Brunswick Division
KIMBERLY A. HOLLAND,               )
                                   )
            Plaintiff,             )
                                   )
v.                                 )            CV 220-021
                                   )
PPM PARTNERS, INC.,                )
                                   )
            Defendant.             )

                                   ORDER

     Before the Court is Plaintiff Kimberly Holland’s notice of

voluntary dismissal, dkt. no. 14, wherein Holland states her

intention to dismiss this case with prejudice.                  Dkt. No. 14.

Defendant   PPM   Partners,    Inc.    having   filed   no    answer    to         the

Complaint, Holland is entitled to dismiss this case pursuant to

Federal Rule of Civil Procedure 41(a)(1)(A)(i).              Accordingly, all

claims asserted in this action are DISMISSED with prejudice.                    Each

party shall bear its own fees and costs.           The Clerk is DIRECTED

to close this case.


     SO ORDERED, this 1st day of June, 2020.




                              ____________________________________
                              HON. LISA GODBEY WOOD, JUDGE
                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF GEORGIA
